         Case 1:19-cv-03169-RWL Document 133 Filed 09/15/21 Page 1 of 5



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- X
 JEAN HILAIRE, JEAN FRESNEL, SUALIO                                                       9/15/2021
 KAMAGATE, JEAN VERTUS, FOUSSEIMI
 CAMARA, JEAN MOROSE, NOE PEREZ,
 EDGAR ESPINOZA, BOLIVIO CHAVEZ,
 BRAULIO MATAMORES FLORES, JEORGE
 VENTURA CONCEPCION, ANGEL SANDOVAL,                                 Civil Action
 CARLOS DE LEON CHIYAL, and LESLY
 PIERRE on behalf of themselves and all others                       Case No.: 19-CV-3169
 similarly situated who were employed by Underwest
 West Side Operating,

                                    Plaintiffs,
                   - against-
 UNDERWEST WESTSIDE OPERATING CORP.,
 MOSHE WINER, MARTIN TAUB, AVI GOLAN,
 AND ELAD EFORATI,
                                     Defendants.
 --------------------------------------------------------------- X




The above-entitled matter came before the Court for Preliminary Approval of Settlement,

Approval of the Settlement Under the Fair Labor Standards Act (“FLSA”), Certification of the

Settlement Class, Appointment of Plaintiffs’ Counsel as Class Counsel, Appointment of Class

Representatives, and Approval of Plaintiffs’ Proposed Notice of Settlement and Fairness Hearing

and Settlement Claim Form and Release. The Court recognized that Defendants have consented

to Class Certification for settlement purposes only without admission of liability or suitability of

certification other than for purposes of settlement.

I.      Preliminary Approval of Class Action Settlement

        1.       Based upon the Court’s review of the Declaration of Avi Mermelstein

(“Mermelstein Declaration”), and all other papers submitted in connection with this Implementing


                                                        1
        Case 1:19-cv-03169-RWL Document 133 Filed 09/15/21 Page 2 of 5




Order for Preliminary Approval, the Court grants preliminary approval of the Settlement

memorialized in the Joint Stipulation of Settlement and Release (“Settlement Agreement”).

       2.      The Court concludes that notice to the Class is appropriate.

       3.      The Court concludes that the Claim Form and Release to the Class is appropriate.

       4.      The Court finds that the Settlement Agreement is the result of extensive, arms-

length negotiations conducted through a third-party mediator.

II.    Approval of Proposed Settlement Under the FLSA

       1.      The Court approves the settlement of the FLSA collective action.

       2.      The Court concludes that the proposed Settlement Agreement resolves a bona fide dispute

between the parties as to whether Defendants satisfied their wage obligations to Plaintiffs under

the FLSA.

       3.      The Court concludes that the case was litigated in an adversarial manner that

makes the presence of collusion unlikely.

       4.      The Court finds that the terms of the proposed Settlement Agreement are fair.

III.   Conditional Certification of the Proposed Rule 23 Settlement Class

       1.      The Court provisionally certifies the proposed Class under Federal Rule of Civil

Procedure 23(e), for settlement purposes as defined in the Settlement Agreement as follows:

       Each former non-exempt employee of Underwest Westside Operating Corp. who worked
       during the period of April 9, 2013 through June 2, 2019.

       2.      Plaintiffs meet all of the requirements for class certification under Federal Rule of

Civil Procedure 23(a) and (b)(3) for settlement purposes.

       3.      Plaintiffs satisfy Federal Rule of Civil Procedure 23(a)(1) because there is evidence

of at least 160 Class Members, rendering joinder impracticable.

       4.      Plaintiffs satisfy Federal Rule of Civil Procedure 23(a)(2) because Plaintiffs and



                                                 2
           Case 1:19-cv-03169-RWL Document 133 Filed 09/15/21 Page 3 of 5




the Class Members share common issues of fact and law, including whether Plaintiffs were

properly paid minimum wages and spread-of-hours compensation for all hours worked in excess

of forty (40) in a regular seven consecutive day workweek.

          5.    Plaintiffs satisfy Federal Rule of Civil Procedure 23(a)(3) because Plaintiffs’ claims

arise from the same factual and legal circumstances that form the bases of the Class Members’

claims.

          6.    Plaintiffs satisfy Federal Rule of Civil Procedure 23(a)(4) because Plaintiffs’

interests are not adverse to or at odds with those of the Class Members.

          7.    Plaintiffs also satisfy Federal Rule of Civil Procedure 23(b)(3). Common factual

allegations and a common legal theory predominate over any factual or legal variations among

Class Members.

IV.       Appointment of Plaintiffs’ Counsel as Class Counsel

          1.    The Court appoints Steven Arenson, Esq. and Avi Mermelstein, Esq., of Arenson,

Dittmar & Karban located at 200 Park Avenue, Suite 1700, New York, New York 10166, telephone

number (212) 490-3600, as Class Counsel because Arenson Dittmar & Karban meets all of the

requirements of Federal Rule of Civil Procedure 23(g).

          2.    Class Counsel did substantial work identifying, investigating, litigating, and

settling Plaintiffs’ and the Class Members’ claims.

          3.    Class Counsel have experience prosecuting and settling employment class actions,

including wage-and-hour class actions and are well-versed in wage-and-hour law and in class

action law. The work that Class Counsel has performed both in litigating and settling this case

demonstrates their commitment to the class and to representing the class’s interests.

          4.    The Court preliminarily approves Class Counsel’s reasonable costs and fees, to be




                                                  3
        Case 1:19-cv-03169-RWL Document 133 Filed 09/15/21 Page 4 of 5




paid from the Settlement Fund, in an amount to be determined if and when the Court grants final

approval of the settlement.

V.     Appointment of Class Representatives

       1.       The Court appoints Named Plaintiffs Jean Hilaire, Jean Fresnel, Sualio Kamagate,

Jean Vertus, Fousseimi Camara, Jean Morose, Noe Perez, Edgar Espinoza, Bolivio Chavez, Braulio

Matamores Flores, Jeorge Ventura Concepcion, Angel Sandoval, Carlos De Leon Chiyal, and

Lesley Pierre as Class Representatives.

       2.       As Named Plaintiffs, the Class Representatives have adequately represented their

fellow employees, spending significant time assisting Class Counsel.

VI.    Class Notice

       1.       The Court approves the Notices and Claim Form and Release (“Claim Form”)

attached as exhibits to the Settlement Agreement, and directs the Notice and Claim Form’s

distribution to the Class as mutually agreed upon by the Parties and submitted to Court for review.

       2.       The Notice shall be distributed to the Class in English, Spanish, French, and

Haitian-Creole.

       3.       The contents of the Notice fully comply with due process and Federal Rule of Civil

Procedure 23.

       4.       Pursuant to Federal Rule of Civil Procedure 23(c)(2)(B), a notice must provide:

                the best notice practicable under the circumstances, including individual
                notice to all members who can be identified through reasonable effort. The
                notice must concisely and clearly state in plain, easily understood language:
                the nature of the action; the definition of the class certified; the class claims,
                issues, or defenses; that a class member may enter an appearance through
                counsel if the member so desires; that the court will exclude from the class
                any member who requests exclusion, stating when and how members may
                elect to be excluded; and the binding effect of a class judgment on class
                members under Rule 23(c)(3).




                                                    4
        Case 1:19-cv-03169-RWL Document 133 Filed 09/15/21 Page 5 of 5




Fed. R. Civ. P. 23(c)(2)(B).

       6.       The Notice satisfies each of these requirements and adequately put class members

on notice of the proposed settlement.

VII.   Class Action Settlement Procedure

       The Court hereby sets the following settlement procedure:

            30 days after entry of Implementing       Mailing of Class Notice and WhatsApp
            Order:                                    Messaging.
            DATE: October 15, 2021
            60 days after date of mailing of          Last day for Class Members to “opt out”
            Notice of Proposed Class Action           of the Settlement or to submit written
            Settlement:                               objections to the Settlement.
            DATE:November 15,2021
            60 days after date of mailing of          Last day for Class Members to qualify as a
            Notice of Proposed Class Action           Claimant by filing claim form to join the
            Settlement:                               settlement.
            DATE: November 15, 2021
            10 days prior to Fairness Hearing         Date for parties to file proposed Final
                                                      Order, summary of claims made and
                                                      application in support of proposed Final
            DATE: February 4, 2022                    Settlement.
                                                      Final Settlement approval hearing
                                                      (“Fairness Hearing”).
            DATE:     February 14, 2022


                             15 day of ______________,
       It is so ORDERED this ___         September     2021.


                                                __________________________________________
                                                Hon.




                                                  5
